Citation Nr: 0119052	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  99-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2001, the Board remanded this case to the RO.  The 
case was returned to the Board in June 2001. 


REMAND

The Board remanded the veteran's case to the RO in April 2001 
so that a hearing before a Member of the Board at the RO 
might be scheduled, as had been requested by the veteran.  
Such a hearing was scheduled for June 7, 2001, but the 
veteran failed to report for the hearing and he did not 
communicate to VA his reason for not attending the scheduled 
hearing.  Under such circumstances, the case will be 
processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2000).  

While the case was in remand status, the RO received records 
of the veteran's medical treatment at a VA Medical Center, 
including a summary of hospitalization in May 2001 for 
psychiatric treatment.

The Board notes that, in June 2001, the RO did not issue a 
Supplemental Statement of the Case prior to returning the 
veteran's case to the Board.

A Supplemental Statement of the Case, so identified, will be 
furnished to the appellant and his representative, if any, 
when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued, when a material defect 
in the Statement of the Case or a prior Supplemental 
Statement of the Case is discovered, or when, for any other 
reason, the Statement of the Case or a prior Supplemental 
Statement of the Case is inadequate.  A Supplemental 
Statement of the Case will also be issued following 
development pursuant to a remand by the Board unless the only 
purpose of the remand is to assemble records previously 
considered by the agency of original jurisdiction and 
properly discussed in a prior Statement of the Case or 
Supplemental Statement of the Case or unless the Board 
specifies in the remand that a Supplemental Statement of the 
Case is not required.  If the case is remanded to cure a 
procedural defect, a Supplemental Statement of the Case will 
be issued to assure full notification to the appellant of the 
status of the case, unless the Board directs otherwise.  
38 C.F.R. § 19.31 (2000).

The summary of the veteran's hospitalization in May 2001 for 
psychiatric treatment was clearly evidence pertinent to his 
claim for an increased evaluation for PTSD, a psychiatric 
disability, and, therefore, under 38 C.F.R. § 19.31, issuance 
of a Supplemental Statement of the Case (SSOC) was required, 
in the event that the RO continued the denial of the 
veteran's claim for an evaluation in excess of 50 percent for 
PTSD.  (In this connection, the Board notes that the veteran 
has contended that he is entitled to a schedular evaluation 
of 100 percent for PTSD.)  In addition, because the Board's 
remand of April 2001 did not specify that a SSOC was not 
required, the regulation required that a SSOC be issued in 
any event prior to the RO's return of the case to the Board.  
This case must, therefore, be remanded to the RO again for 
compliance with the requirement of 38 C.F.R. § 19.31 that a 
SSOC be issued.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).  While this case is in remand 
status, the RO will have an opportunity to ensure that VA has 
complied with the provisions of the VCAA.

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-3 (1991).  As noted in a Statement of the Case 
issued in November 1998, the regulations and criteria of VA's 
rating schedule pertaining to psychiatric disability were 
revised on November 7, 1996, during the pendency of the 
veteran's claim and, therefore, his PTSD must be rated under 
the criteria more favorable to him. Furthermore, following an 
initial award of service connection for a disability, 
separate ratings can be assigned for separate periods of 
time, a practice known as "staged ratings".  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  As the veteran in the 
instant case appealed the initial rating for PTSD assigned by 
a rating decision in September 1998, consideration of whether 
staged ratings would be appropriate is also required.

The record reveals that the veteran has a history of abuse of 
alcohol, marijuana, and cocaine, and it appears that he may 
contend that alcohol or drug abuse is a symptom of service 
connected PTSD.  In VBA Fast Letter No. 01-35 (May 8, 2001), 
the acting Director of the Compensation and Pension Service 
ordered all ROs to suspend adjudication of all claims for 
compensation based upon alcohol or drug abuse disability, 
claimed as secondary to or as a symptom of a service 
connected disability.  While this case is in remand status, 
the RO should consider whether the stay of adjudication 
applies to the veteran's claim for an increased rating for 
PTSD.

Finally, the Board notes that a rating decision in June 2000 
denied entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU) and a rating decision in December 2000 
denied entitlement to coronary artery disease as secondary to 
PTSD.  In a statement received by the RO in February 2001, 
the veteran disagreed with both of those determinations and, 
the Board finds, his statement constituted a notice of 
disagreement on those issues.  Appropriate action, including 
issuance of a Statement of the Case, is therefore necessary 
with regard to the issues of entitlement to secondary service 
connection for coronary artery disease and entitlement to 
TDIU.  38 C.F.R. § 19.26.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet.App. 238 (1999).  
(While the case is in remand status, the RO should consider 
whether adjudication of the issue of entitlement to TDIU is 
subject to the suspension provided by VBA Fast Letter No. 01-
35).

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should consider whether the 
VCAA requires any notice to the 
veteran or any assistance to him with 
the regard to the issue of entitlement 
to an evaluation in excess of 50 
percent for PTSD or with regard to any 
other issue on which he has initiated 
an appeal.  Any action required by the 
VCAA should be undertaken prior to 
readjudication of the veteran's 
pending claims.

2. The RO should determine whether the 
veteran's claim of entitlement to an 
evaluation in excess of 50 percent for 
PTSD and/or his claim of entitlement 
to TDIU is subject to the suspension 
of adjudication ordered in VBA Fast 
Letter No. 01-35.

3. When in order, the RO should take 
appropriate action, including issuance 
of a Statement of the Case, on the 
appeals initiated by the veteran from 
the rating decisions which addressed 
entitlement to TDIU and entitlement to 
service connection for coronary artery 
disease as secondary to PTSD.  The 
veteran and his representative should 
be clearly advised of the need to file 
a timely substantive appeal if the 
veteran wishes to complete appeals 
from those determinations.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims in 
appellate status, to include his claim of entitlement to an 
evaluation in excess of 50 percent for PTSD and any other 
issue as to which he has filed a timely substantive appeal, 
may now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




